Citation Nr: 0202460	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-24 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Armed Forces Far East (USAFFE) from November 1941 to July 
1942 and from April 1945 to June 1946. He was a prisoner of 
war (POW) of the Japanese Government from April 10, 1942, to 
July 1, 1942.

The veteran died in February 1989 and the appellant, who is 
his widow, appealed a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  That decision, and the transmittal letter 
by which it was conveyed to the appellant, indicated that she 
is not entitled to dependency and indemnity compensation 
(DIC) because the veteran's death was held not to be service 
connected.

The Board observes that, in the June 2000 rating decision, 
the RO also denied the appellant's claim to accrued benefits.  
However, her July 2000 notice of disagreement, and her 
December 2000 substantive appeal, addressed only the RO's 
denial of her DIC claim.  Thus, as the issue of entitlement 
to accrued benefits was not appealed, the Board will confine 
its consideration to the matter as set forth on the first 
page of this decision.


FINDINGS OF FACT

1.  The veteran, who was a prisoner of war from April to July 
1942, died in February 1989, at the age of 70.  According to 
the death certificate, the immediate cause of death was acute 
respiratory failure, and the antecedent cause of his death 
was bronchogenic carcinoma.

2.  The medical evidence demonstrates treatment for acute 
bronchitis in service, but further shows that no other 
respiratory disorder, to include bronchogenic carcinoma, was 
manifested during the veteran's periods of service or within 
one year after his separation from service.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was related 
to service, including his internment as a POW.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303(a)(c), 3.307, 
3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOC 
clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Further, in a December 2000 letter, the RO 
advised the appellant of the VCAA and its effect on her 
claim, and again advised her of the types of evidence which 
she should submit in support of her claim.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran died in February 1989, at the age of 70.  
According to the certificate of death, dated that month, the 
immediate cause of his death was acute respiratory failure, 
and the antecedent cause of the veteran's death was 
bronchogenic carcinoma.  At the time of the veteran's death, 
he was not service-connected for any disability.

The veteran had recognized service in the United States Armed 
Forces Far East from November 1941 to July 1942 and from 
April 1945 to June 1946.  He was a POW of the Japanese 
Governement from April 10 to July 1, 1942.  Service medical 
records show that, in May 1945, he was treated for boils on 
his chin and chest and, in August 1945, he was seen for acute 
bronchitis that was treated with medication.

On an Affidavit For Philippine Army Personnel, completed in 
November 1945, the veteran reported that he sustained 
shrapnel wounds in April 1942 and had malaria from July to 
December 1942, but denied permanent disability from his 
wounds and illness.  The veteran was hospitalized briefly, 
from June to July 1946, for treatment of severe, chronic 
external hemorrhoids.  The hospital records indicate that he 
denied a history of any serious disease.  Physical 
examination findings at that time included no dullness or 
rales heard in the veteran's lungs; a pulse that was full and 
regular, blood pressure that was 110/65, no heart murmur, and 
no enlarged cardiac dullness.  

Post-service, according to an October 1984 statement, V.G.M., 
M.D., treated the veteran from 1968 to 1981.  The physician 
said his records showed that the veteran had pulmonary 
scarring noted on his first clinic X-ray in 1969, which was 
reactivated in 1980 as "minimal PTB".  Dr. V.M. said that 
the veteran also had recurrent intestinal amoebiasis from 
1980 to 1981.

According to December 1984 written statements from two of the 
veteran's service comrades he was observed, while in Bataan, 
to have a right temple wound.

On a Former POW Medical History, completed in November 1985, 
the veteran reported sustaining a shrapnel wound on the right 
side of his head, and checked "yes" to having dysentery, 
malaria, pneumonia, and vitamin deficiency.  He did not 
indicate whether he had experienced beriberi, or joint or leg 
swelling.  He described his current state of health as fair, 
with old age body pains and hypertension.

According to a November and December 1985 POW Protocol 
Examination report, the veteran complained of bilateral 
shoulder and right hip pain.  Clinical evaluation findings as 
to the veteran's heart and lungs were reported as essentially 
normal.  An electrocardiographic record showed normal sinus 
and axis with non-specific ST-T changes.  A report of a chest 
X-ray revealed faint patchy densities in the right apex, and 
possibly also in the left apex.  The rest of the lung fields 
appeared clear, and the heart was normal in size and 
configuration.  The diagnostic impression noted by the 
examiner was pulmonary infiltrations of both apices, of 
undetermined etiology.  The recommendation was for clinical 
correlation and radiographic follow-up for better evaluation.  
Arteriosclerosis of the thoracic aorta was also noted on the 
X-ray report.  A December 1985 summary of findings included 
pulmonary pathology, bilateral, etiology undetermined.  There 
was no medical evidence of the current existence of any 
disability resulting from nutritional deficiencies, forced 
labor, or inhumane treatment while a POW, and no residuals of 
malnutrition, dysentery, or malaria.  

In a January 1986 rating decision, the RO denied the 
veteran's claim for service connection for multiple 
disabilities that included pulmonary tuberculosis, 
malnutrition, dysentery and amebiasis.  

In September 1999, the appellant submitted an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534).  In a January 2000 statement and in her November 2000 
substantive appeal (received by the RO in December 2000), the 
appellant maintained entitlement to benefits under the 
provisions of legislation enacted in 1993 pertinent to POW's.  
She said her husband's cause of death was cardiorespiratory 
arrest due to carcinoma, and that the cardiorespiratory 
arrest was related to heart disease.  According to the 
appellant, for a POW interned for no less than 30 days, heart 
disease and peptic ulcer were considered service-connected if 
manifested to a degree of 10 percent or more after 
separation.  She asserted that the veteran was a POW for more 
than 30 days, and that the cause of his death was related to 
his heart illness.  The appellant also contended that, during 
his lifetime, the veteran had been treated for many illnesses 
including avitaminosis, malnutrition, peptic ulcer, and heart 
disease, but that the clinical records were unavailable.  She 
indicated that Dr. E. A. had treated the veteran for peptic 
ulcer.

In a November 2000 statement, Dr. G. E. L. A., M.D., (Dr. 
E.A., noted above) said that in October 1988 the veteran was 
seen for bronchogenic cancer, peptic ulcer disease, and 
essential hypertension.  

In February 2001, the RO received VA hospital records dated 
in 1983.  They reveal that, in February and March of that 
year, the veteran was treated for retinal detachment.  In 
August and September, he was hospitalized for a partial right 
hip arthroplasty and, at discharge, his heart and lungs were 
essentially normal.

In April 2001, the appellant submitted records from the 
Jacinto Clinic, dated from December 1969 to March 1979, that 
include annual employment examination reports.  A December 
1969 record indicates an essentially normal examination, and 
reflects that a chest X-ray revealed a residual pulmonary 
fibrosis on the right, most probably inactive.  The veteran 
was described as "physically fit".  Chest X-rays in 
February 1971, February 1972, May 1975, March 1976 and March 
1978 and March 1979 reflected similar findings, noting an 
inactive pulmonary scar since 1969.  In March 1979, the 
veteran's blood pressure was elevated, and an 
electrocardiogram and regular checkups were recommended.  

In June 2001, the appellant submitted a January 2001 request 
from C.R., M.D., to the Pathology Department (evidently at 
the Medical Center Manila) for a copy of the report of the 
bronchoscopy biopsy performed on the veteran in December 
1988.  The appellant indicated that Dr. R.'s clinical records 
had been discarded because they were more than ten years old.  
She said several futile record requests were made to the 
Medical Center in Manila, but records more than ten years old 
were transferred to a warehouse in Dasmarinas, Cavite, that 
was in disarray. 

III.  Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
peptic ulcer, arteriosclerosis, organic heart disease or 
hypertension in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease) shall be service-connected 
if manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (2001). (The term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c).)

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran was a former POW and, accordingly, ischemic heart 
disease shall be presumptively service-connected if 
manifested to a degree of 10 percent or more at any time 
after his discharge from service, if there is evidence of 
localized edema during captivity.  Furthermore, as a combat 
veteran, the veteran is entitled to have any statement or 
testimony of leg and foot swelling or edema he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b) (West 1991).  (The Board is assuming, for 
the purpose of our analysis, that the veteran, as a former 
POW, had engaged in combat with the enemy.)  However, as 
noted above, the veteran failed to indicate on his 1985 POW 
medical history questionnaire on file whether he had suffered 
from beriberi or experienced swelling with respect to his 
legs and/or feet, or any other joints, while in captivity.  
More important, the VA examiner specifically reported that 
there was no medical evidence of any current disability 
resulting from nutritional deficiencies, forced labor, or 
inhumane treatment while a POW, or residuals of malnutrition, 
dysentery, or malaria.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2001). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In reviewing the evidence of record, the Board notes that the 
veteran reported sustaining shrapnel wounds in April and 
November 1945.  However, during a medical examination in June 
1946, as noted above, the veteran's body systems, including 
his lungs and cardiovascular system, were normal.  Following 
his separation from active service in 1946, the veteran 
complained of pulmonary tuberculosis, malnutrition, and 
dysentery as a result of his wartime service, but there was a 
lack of medical evidence to substantiate that claim.  
Furthermore, the medical evidence of record from 1969 to 
1988, covering nearly 20 years, does not reflect treatment 
for disorders of the heart or lungs.

Regular employment examination reports, dated from 1969 to 
1979, include chest X-ray reports that describe a pulmonary 
residual fibrosis on the right, that was reported to be most 
probably inactive.  In 1975, X-ray examination showed an 
inactive pulmonary scar since 1969.  Slightly elevated blood 
pressure was noted in March 1976.

VA hospital records, dated in 1983, indicate that the veteran 
was treated for a detached retina and fractured right hip, 
but are negative for reference to heart or lung disorders.  
In fact, the veteran's heart and lungs were described as 
essentially normal after his right hip surgery.

As noted above, in 1985, the veteran underwent a POW medical 
examination that was negative for any evidence of beriberi 
heart disease, leg swelling, or residuals of malnutrition.  
In fact, the examiner specifically reported that there was no 
medical evidence of the current existence of any disability 
resulting from nutritional deficiencies, forced labor, or 
inhumane treatment while a POW and/or residuals of 
malnutrition, dysentery, or malaria.  A chest X-ray taken at 
the time included an impression of pulmonary infiltratrions, 
both apices, of undetermined etiology.  

Service connection for malnutrition, dysentery, and pulmonary 
tuberculosis was denied by the RO in its January 1986 rating 
decision.

The veteran subsequently expired in 1989, as discussed above, 
from respiratory failure secondary to bronchogenic carcinoma.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has contended in this appeal, without 
support in the medical record, that the veteran suffered from 
avitaminosis, malnutrition, peptic ulcer disease, and heart 
disease due his POW internment.  Thus, given a finding that 
the veteran died of cardiorespiratory failure (which the 
appellant claims would equate to a finding of beriberi heart 
disease), she believes that the veteran died from a 
presumptive disease specific to former prisoners of war under 
38 C.F.R. § 3.309(c).

In evaluating this premise, the Board notes that the veteran 
was not service-connected for ischemic heart disease, or any 
other disability, at the time of his death.  However, even if 
we were to assume, arguendo, that the veteran did suffer from 
ischemic heart disease, the Board notes that the veteran died 
from respiratory failure secondary to bronchogenic carcinoma.  
While the veteran was noted to suffer from slightly elevated 
blood pressure in 1976 and from hypertension in 1988, there 
is no medical evidence in the record before the Board that 
this disease was the immediate or underlying cause of the 
veteran's death, or that it played a contributory cause, 
i.e., that there was a causal connection.  Moreover, there is 
no indication that the veteran's hypertension was related to 
service.  In fact, the Board would note that, contrary to the 
appellant's repeated contentions that the veteran died of 
cardiorespiratory failure, the certificate of death documents 
that he died of acute respiratory failure.  Thus, heart 
disease was not considered an immediate or antecedent cause 
of the veteran's death.

The appellant further contends that, under the POW 
regulations, set forth above, the cause of the veteran's 
death should be service-connected, arguing that he was a POW 
and died of sickness related to heart disease.  We recognize 
the appellant's sincere belief that the veteran's death was 
related in some way to his POW experience.  Nevertheless, in 
this case, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's death and his active military service, including 
his POW experience.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

